SUMMARY ORDER
Appellant Gary Williams, pro se, appeals from the district court’s order denying his motion made pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 591 to the United States Sentencing Guidelines for reduction of an imposed term of imprisonment. We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.
We review de novo a district court’s determination as to whether the defendant’s sentence was based on a sentencing range that was subsequently lowered by the Sentencing Commission. See United States v. Williams, 551 F.3d 182, 185 (2d Cir.2009). After an independent review of the record and relevant case law, we affirm for substantially the same reasons articulated by the district court judge in his well-reasoned decision filed September 12, 2012.
We have considered all of Williams’s remaining arguments and find them to be without merit. Accordingly, for the reasons stated above, we AFFIRM the order of the district court.